DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figure 8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP 608.02(g).  This figure illustrates a configuration of a filtration device 120 according to Japanese Patent Application No. 2014-1345510.  See Spec. filed Oct. 13, 2020, p. 6.  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation - 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1–4 recite a limitation that does not invoke 35 U.S.C. 112(f) even though it is written in means-plus-function format.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 1 recites:
1.  A filtration unit comprising a hollow tubular filter element, said filter element comprising…
a captured-substance removal tool provided rotatably around the axial direction in the filter element, which slidably contacts an inner surface of the filter medium wall during rotation…

The italicized limitation is written in means-plus-function format, because it recites the generic placeholder “tool” coupled with functional language “which slidably contacts an inner surface of the filter medium wall during rotation.”
But the limitation does not invoke 35 U.S.C. 112(f) because the phrase “slidably contacts” provides sufficient structure to perform the function.
This interpretation applies to claims 2–4 because they depend from claim 1.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:
1.  A filtration unit comprising a hollow tubular filter element, said filter element comprising…
a first fluid inlet and outlet port provided at an end in an axial direction of the filter element,
a second fluid inlet and outlet port provided at the other end in the axial direction of the filter element…

Claim 1 is indefinite because “the other end” lacks antecedent basis.  It is possible that the filter element comprises more than two ends, for instance a top and bottom end, and a left and right-hand end.  Therefore, the filter element does not inherently have an end that would necessarily correspond to “the other end.”  Note, if the filter element was rectangular, the top, bottom and two sides would each be ends of the filter element.   If the first fluid inlet and outlet port is provided on the bottom end—the second fluid inlet and outlet port could be distanced from the first inlet/outlet port in the axial direction while also being provided on either side or the top of the rectangle.
Claim 1 also recites:
1.  A filtration unit comprising a hollow tubular filter element, said filter element comprising…
a first blade disposed in the vicinity of the first fluid inlet and outlet port, which rotates the removal tool by receiving a fluid;
a second blade disposed in the vicinity of the second fluid inlet and outlet port, which rotates the removal tool by receiving a fluid…

Claim 1 is indefinite because it is unclear if the fluid that rotates the first blade is the same fluid that rotates the second blade.
Claims 2–4 are indefinite because they depend from claim 1.
Additionally, claim 2 recites:
2.  The filtration unit according to claim 1, wherein
said filter element consists of a first filter element and a s filter medium wall disposed in the second filter element;
said first filter element comprises the first filter medium wall, said first fluid inlet and outlet port, said first captured substance removal tool and said first blade;
said second filter element comprises the second filter medium wall, said second fluid inlet and outlet port, said second captured substance removal tool and said second blade… 

Claim 2 is indefinite because it is unclear what is being claimed by the limitation “a s filter medium wall disposed in the second filter element.”
Claim 2 is also indefinite because “the second filter element,” “the first filter medium wall,” and “the second filter medium wall” lack antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al., US 2006/0123753 A1 in view of Levitt, US 2011/0220586 A1.
Regarding claim 1, Sugiura discloses a filter 1 used to purify liquids.  See Sugiura Fig. 1, [0034].  The filter 1 reads on the “filtration unit.”  The filter 1 comprises two filter elements 2.  Id.  The two filter elements 2 collectively read on the “filter element.”  This interpretation is reasonable because claim 2 indicates that the filter element consists of a first filter element and a second filter element.  
The interior wall of each filter element 2 corresponds to the “tubular medium wall.”
The filter 1 comprises an untreated liquid supplying port 14a provided at an end in an axial direction of the lower filter element 2.  See Sugiura Fig. 1, [0055].  This port 14a reads on the “first fluid inlet and outlet port.”
The filter 1 also comprises a top opening 13a provided at the other end in the axial direction of the filter element.  See Sugiura Fig. 1, [0055].  This opening 13a reads on the “second fluid inlet and outlet port.”  

    PNG
    media_image1.png
    940
    736
    media_image1.png
    Greyscale


Sugiura differs from claim 1 because it fails to disclose a captured-substance removal tool provided around the axial direction in the filter elements 2.
But Levitt discloses a filter system 10 used for liquid filtration.  See Levitt Fig. 2, [0036].  The system 10 comprises a hollow filter assembly 200, which can be manufactured from a variety of filter materials, depending on the application.  Id. at [0036], [0047]. The filter system 10 also comprises a cleaning assembly 300, such as a rotatable brush, to remove particles that have collected on the filter material of the filter assembly 200.  Id. at Fig. 2, [0067].  The cleaning assembly 300 can be rotated by a turbine that is driven by fluid passing through the system 10.  Id. at [0081].  

    PNG
    media_image2.png
    1031
    733
    media_image2.png
    Greyscale


The cleaning assembly 300 is beneficial because it cleans the filter assembly 200.  See Levitt [0067].
It would have been obvious to provide Levitt’s cleaning assembly 300 in each of the filter elements 2 in Sugiura to provide a mechanism for cleaning these filter elements.  With this modification—Sugiura would comprise two of the cleaning assemblies 300—one in each filter element 2.
While the prior art combination fails to illustrate the exact location for the turbine of each cleaning assembly 300 in the upper and lower filter elements 2, it would have been obvious for a turbine to be located in the liquid supplying port 14a (the “first fluid inlet and outlet port”) and the top opening 13a (the “second fluid inlet and outlet port”).  This is because these openings 14a, 13a supply liquid into the filter 1, and the turbine in Levitt’s cleaning assembly 300 can be located in the inlet region 118.  See Seguira [0055]; Levitt [0081].  
The turbine in the lower filter element 2, adjacent to the liquid supplying port 14a, would correspond to the “first blade disposed in the vicinity of the first fluid inlet and outlet port.”
The turbine in the upper filter element 2, adjacent to the top opening 13a, would correspond to the “second blade disposed in the vicinity of the second fluid inlet and outlet port.”
The brush of the cleaning assembly 300 in the lower filter element 2 would correspond to the “first captured-substance removal tool.”  The brush of the cleaning assembly 300 in the upper filter element 2 would correspond to the “second captured-substance removal tool.”  
While the prior art fails to illustrate the two cleaning assemblies 300 being connected in series—it would have been obvious for the cleaning assembly 300 in each filter element 2 to be connected in series to one another so that the rotational motion of the turbine for each cleaning assembly 300 can be used to rotate the brush for each assembly 300.  A person of ordinary skill in the art would have recognized the benefit of connecting both cleaning assemblies 300 in series, because the turbine adjacent to the inlet port 13a will not always be capable of rotating the cleaning assembly 300 as the top opening 13a can be closed.  See Sugiura [0055].  With this configuration, each cleaning assembly 300 would be integrally or independently operable, because they would be connected to one another, but would have their own turbine.  
The turbine in the lower and upper cleaning assemblies 300 would be able to integrally rotate the brushes of each cleaning assembly 300, because this is what the turbine is used for.  See Levitt [0081].

    PNG
    media_image3.png
    984
    1237
    media_image3.png
    Greyscale

Regarding claim 2, the lower half of the filter 1 in Sugiura, which includes lower filter element 2, corresponds to the “first filter element.” The upper half of the filter 1 in Sugiura, which includes upper filter element 2, is the “second filter element.”  See Sugiura Fig. 1, [0045].
The lower half comprises the lower filter element 2, the untreated liquid feeding port 14a (the “first fluid inlet and outlet port”), the cleaning assembly 300 in the lower filter element 2 (the brush corresponding to the “first captured substance removal tool”) and the turbine adjacent to the port 14a (the “first blade”). The inner wall of the lower filter element 2 is the “first filter medium wall.”  
The upper half comprises the upper filter element 2, the top opening 13a (the “second fluid inlet and outlet port”), the cleaning assembly 300 in the upper filter element 2 (the brush corresponding to the “second captured substance removal tool”) and the turbined adjacent to the top opening 13a (the “second blade”).  The inner wall of the upper filter element 2 is the “second filter medium wall.”  
The upper and lower halves are serially connected in such a manner to have fluid communication therebetween, because the upper and lower halves can communicate through opening 8a.  See Sugiura Fig. 1, [0053].
Regarding claim 3, Levitt teaches that the cleaning assembly 300 may be supported at one or both ends by bearings.  See Levitt [0080].  The bearings axially support the cleaning assembly 300 to be rotatable.  Id.  Therefore, when the filter 1 in Sugiura is modified to include a cleaning assembly 300 in the upper and lower filter elements 2—the filter 1 would comprise bearings between an end opposite the lower turbine (the “first blade”) in the axial direction of the lower cleaning assembly 300 and an end opposite the upper turbine (the “second blade”).  The bearings would support the lower and upper cleaning assemblies 300 to be rotatable integrally or independently, because this is the function of the bearings.  See Levitt [0080].
Regarding claim 4, the filter 1 in Sugiura comprises a supporting plate 8, which reads on the “another end member.”  See Sugiura Fig. 1, [0046].  The supporting plate 8 comprises a first opening 8a, which reads on the “through hole.”  The upper and lower filter elements 2 are serially connected via the supporting plate 8.  Id. at [0045].


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,828,583. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 10,828,583 substantially corresponds to claims 1 and 2 of the present application, as seen in the table below.  
U.S. Application No. 17/069,852
U.S. Patent No. 10,828,583
1.  A filtration unit comprising a hollow tubular filter element, said filter element comprising:
a tubular filter medium wall,
a first fluid inlet and outlet port provided at an end in an axial direction of the filter element,
a second fluid inlet and outlet port provided at the other end in the axial direction of the filter element,
a captured-substance removal tool provided rotatably around the axial direction in the filter element, which slidably contacts an inner surface of the filter medium wall during rotation,
a first blade disposed in the vicinity of the first fluid inlet and outlet port, which rotates the removal tool by receiving a fluid, and
a second blade disposed in the vicinity of the second fluid inlet and outlet port, which rotates the removal tool by receiving a fluid,
wherein the captured-substance removal tool consists of a first captured- substance removal tool and a second captured-substance removal tool, said first captured-substance removal tool and said second captured-substance removal tool being connected in series in such a manner that the first captured-substance removal tool and the second captured-substance removal tool integrally or independently operable,
said first blade integrally rotates said first captured-substance removal tool, and
said second blade integrally rotates said second captured-substance removal tool.
2.  The filtration unit according to claim 1, wherein
said filter element consists of a first filter element and a s filter medium wall disposed in the second filter element;
said first filter element comprises the first filter medium wall, said first fluid inlet and outlet port, said first captured substance removal tool and said first blade;
said second filter element comprises the second filter medium wall, said second fluid inlet and outlet port, said second captured substance removal tool and said second blade; and said first filter element and said second filter element are serially connected in such a manner to have a fluid communication therebetween.
1.  A filtration device comprising: 
a casing which has a fluid inlet to introduce a fluid from an outside and a fluid outlet through which the fluid filtered inside is discharged; 
a filter unit which has a plurality of filter elements which are disposed inside the casing and performs filtration when the fluid introduced from openings at both ends in an axial direction of the casing passes from an inner side to an outer side of a filter medium wall; 
a plurality of captured-substance removal tools which are rotatably disposed inside the filter elements; and 
a plurality of propellers to rotate the captured-substance removal tools; 
a plurality of backwashing pipes which are connected to one of the openings of each filter element at each different timing and perform backwashing by causing the fluid flow from the outer side to the inner side of the filter medium wall; 
a backwashing fluid drain pipe which is connected to a discharge side of each of the backwashing pipes and discharges to the outside of the casing captured substances removed by the captured-substance removal tools rotated by flow of the fluid during backwashing; 
wherein each filter element comprises a first filter element and a second filter element, each of the first and the second filter elements is a hollow tubular filter element which includes a tubular filter medium wall, the captured-substance removal tool, and the propeller, and causes a fluid to flow bidirectionally among a fluid inlet and outlet port provided at least at one end in an axial direction of the filter medium wall, an inside of the filter medium wall, and an outside of the filter medium wall, the first element comprises the first propeller being disposed in the vicinity of the fluid inlet and outlet port of the first filter element, the second filter element comprises the second propeller being disposed in the vicinity of the fluid inlet and outlet port of the second filter element, and each of the filter elements is configured such that the end opposite to the end containing the fluid inlet and outlet port of the first filter element and the end opposite to the end containing the fluid inlet and outlet port of the second filter element are connected in series in a communicating state; 
wherein each of the captured-substance removal tools which is rotatable about a rotary shaft parallel with the axial direction and slidably contacts an inner surface of the filter medium wall of the first and second filter elements during rotation, inside the first and the second filter elements; and 
wherein each of the first and second propellers integrally rotates the respective captured-substance removal tool by receiving the fluid.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2012/0103920; 2012/0074074; 8,012,225; 7,718,055; 6,928,692; 5,855,794; 3,616,914; 1,033,745; 356,243.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776